Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 10-12 are allowed in view of Applicant’s arguments/amendments filed on 07/01/2020. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “rebooting the multimedia streaming virtual machine by the router virtual machine to operate a rescue operating system different from the multimedia streaming operating system to perform update process according to the multimedia streaming virtual machine operating system update command, wherein the router virtual machine perform the network routing function to access network when the multimedia streaming virtual machine perform update process” as recited in combination with other features with respect to independent claims 1 and 7.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choorakkot Edakkunni et al. (US 20140269254) – (¶0027-¶0028) updating the operating system on routers via a graceful restart function, that allows the router to continue to route data while upgrade is being performed. 
QU (US 9021459) - (10:1-22 AND 6:31-50) to perform the ISSU of router, ISSU manager first upgrades the software system of slave VM on primary RE to second OS. For example, ISSU manager 50A may install second OS 54A onto the newly initialized slave VM 52A on primary RE 20A via hypervisor 22A by copying a disk image from memory 36A or another external source. For example, if first OS 42A on master VM 40A is a first version of an operating system, then second OS 54A on slave VM 52A may be an updated version of the operating system, an entirely new version of the operating system, or an entirely different operating system. Hypervisor 22A may then reboot slave VM 52A. After slave VM 52A reboots running second OS 54A, slave VM 52A synchronizes with master VM 40A via shared storage 56. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425